 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JASON PALACIOS,                                     Case No. 1:20-cv-01052-NONE-SAB

12                  Plaintiff,                           ORDER GRANTING IAN WALLACH
                                                         MOTION TO WITHDRAW AS LOCAL
13          v.                                           COUNSEL AND DIRECTING CLERK OF
                                                         THE COURT TO ADJUST THE DOCKET
14   UNITED STATES,                                      TO REFLECT VOLUNTARY DISMISSAL
                                                         UNDER RULE 41(a) OF THE FEDERAL
15                  Defendant.                           RULES OF CIVIL PROCEDURE

16                                                       (ECF Nos. 30, 31)

17

18          Jason Palacios (“Plaintiff”), a federal prisoner, filed this action pursuant to the Federal

19 Tort Claims Act alleging claims of negligence. (ECF No. 1.) On August 10, 2020, EJ Hurst
20 filed a pro hac vice application which was granted on August 11, 2020. (ECF Nos. 10, 12.) On

21 July 2, 2021, Ian Wallace filed a motion to withdraw as local counsel for Plaintiff. (ECF No.

22 30.) On July 6, 2021, a notice of voluntary dismissal was filed. (ECF No. 31.)

23          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

24 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

25 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

26 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

27 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

28 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th


                                                     1
 1 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

 2 the parties are left as though no action had been brought, the defendant can’t complain, and the

 3 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 4 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 5          As this matter has been dismissed, the Court shall grant Mr. Wallach’s motion to

 6 withdraw as local counsel. See Simmons Bank, Tr. of Heartland Bank Liquidating Tr. U/I/D

 7 Mar. 8, 2018 v. First Cap. Victoria LLC, No. 4:17-CV-549-DPM, 2019 WL 8881792, at *2

 8 (E.D. Ark. Mar. 21, 2019) (waiving the requirement for local counsel where case has been

 9 mostly concluded); Schrag v. Dinges, No. CIV. A. 88-1373-FGT, 1993 WL 561014, at *1 (D.

10 Kan. Dec. 14, 1993) (waiving requirement for local counsel as it served the interest of all parties

11 to the litigation).

12          Accordingly, IT IS HEREBY ORDERED that:

13          1.      Ian Wallach’s motion to withdraw as local counsel is GRANTED;

14          2.      All pending dates and matters in this action are VACATED;

15          3.      The Clerk of the Court is DIRECTED to assign a district judge to this case for the

16                  purpose of closing the case and then to adjust the docket to reflect voluntary

17                  dismissal of this action pursuant to Rule 41(a).

18
     IT IS SO ORDERED.
19
20 Dated:        July 6, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                      2
